Title: To John Adams from Thomas Brand Hollis, 18 February 1793
From: Hollis, Thomas Brand
To: Adams, John



Dear Sir
Chesterfield Street Monday 18 Feb. 1793

The bearer of ths letter is the reverend Mr Toulmyn of Devonshire a worthy dissenting minister & an excellent and good man & of abilities loved & esteemed by his congregation in so much that many of them accompany him, in this banishment from his country, from attachment and regard to his principles & upright conduct. his Situation is render’d disagreeable inconvient & dangerous from the severity of the times, persecuting the dissenters as levellers republicans & enemies of the present government, witness the outrages & atrocious acts committed at Birmingham, & prove the falsity of the assertions.The Dissenters have always been the support & friends of the Hanover family at the risque of their lives & fortunes.
I intreat your assistance & protection for this Gentleman & his companions as wanting your attention & regard.
I know your disposition will provoke you to every good advice & kind office which will comfort them in their distress & melancholy remembrance of quiting all the charities of fathers brothers relations & friends never to meet more! however the great loss to this country of good valuable men to yours it will be an acquisition of talents virtue & wisdom.
I am concerned to say it but most probably if these persons find refuge & succeed in their undertaking it will induce others to follow their example to the great detriment of this unhappy country. one of Priestleys sons is established in France another has been obliged to leave a company he was in partnership lest they sould be injured by the connection!
The press is much restrained & watched many printers under prosecution for slight ungarded expressions & others for imprudent & foolish words. Such is the state of this country at present how long it will succeed with these principles is uncertain The war probably will not strengthen the hands of government at home but will confirm the convention tho perhaps it may be cemented with some blood.that your happy country may long enjoy liberty wch they have procured for themsleves is my most sincere an earnest prayer & I rejoice that they have evinced that a nation united cannot be conquer’d by Despots.
I remain Dear Sir with great regard / yours most faithfully
T Brand Hollis.